Exhibit 10.3

EXECUTION VERSION

PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”), dated as of August 20, 2014, by and among
(a) REVOLUTION LIGHTING TECHNOLOGIES, INC., a Delaware corporation, as borrower
agent (in such capacity, the “Borrower Agent”), (b) each of the Persons listed
on Schedule I hereto (each such Person, together with the Borrower Agent,
individually, a “Borrower” and, collectively, the “Borrowers”), (c) each of the
Persons listed on Schedule II hereto (each such Person, individually, a
“Guarantor” and, collectively, the “Guarantors”) (the Borrowers and the
Guarantors are hereinafter referred to, individually, as a “Pledgor” and,
collectively with any other Person now or hereafter party hereto, as the
“Pledgors”), and (d) BANK OF AMERICA, N.A., as Lender (in such capacity, the
“Lender”) for its own benefit and the benefit of the other Secured Parties (as
defined in the Loan Agreement referred to below), in consideration of the mutual
covenants contained herein and benefits to be derived herefrom.

WITNESSETH:

WHEREAS, reference is made to that certain Loan and Security Agreement, dated as
of August 20, 2014 (as amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Loan Agreement”), by and among the Pledgors
and the Lender, pursuant to which the Lender has agreed to make Loans to the
Borrowers and to issue Letters of Credit for the account of the Borrowers, upon
the terms and subject to the conditions specified in the Loan Agreement; and

WHEREAS, pursuant to the Loan Agreement, each of the Pledgors, among others, has
granted to the Lender (for its own benefit and the benefit of the other Secured
Parties) a security interest in and to the Collateral (as defined in the Loan
Agreement), as security for the Obligations; and

WHEREAS, the obligations of the Lender to make Loans and to issue Letters of
Credit are each conditioned upon, among other things, the execution and delivery
by the Pledgors of an agreement in the form hereof, pursuant to which each
Pledgor confirms its grant of security interest provided in the Loan Agreement
and further grants to the Lender (for its own benefit and the benefit of the
other Secured Parties) a security interest in and to the Pledged Collateral (as
defined herein).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Pledgors and the Lender, on its own behalf and
on behalf of the other Secured Parties (and each of their respective successors
or assigns), hereby agree as follows:

 

-1-



--------------------------------------------------------------------------------

SECTION 1

Definitions

1.1 Generally. All references herein to the UCC shall mean the Uniform
Commercial Code as in effect in the State of New York or, when the laws of any
other jurisdiction govern the perfection or enforcement of any Lien, the Uniform
Commercial Code of such jurisdiction.

1.2 Definitions of Certain Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Loan Agreement. In addition, as used herein, the
following terms shall have the following meanings:

“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Blue Sky Laws” shall have the meaning assigned to such term in Section 7.7 of
this Agreement.

“Borrower Agent” shall have the meaning assigned to such term in the preamble of
this Agreement.

“Borrower” and “Borrowers” shall have the meaning assigned to such terms in the
preamble of this Agreement.

“Guarantor” and “Guarantors” shall have the meaning assigned to such terms in
the preamble of this Agreement.

“Lender” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Loan Agreement” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.5
of this Agreement.

“Pledged Securities” shall have the meaning assigned to such term in Section 2.1
of this Agreement.

“Pledgor” and “Pledgors” shall have the meaning assigned to such term in the
preamble of this Agreement.

“Securities Act” shall have the meaning assigned to such term in Section 7.7 of
this Agreement.

1.3 Rules of Interpretation. The rules of interpretation specified in Sections
1.2 through 1.4 of the Loan Agreement shall be applicable to this Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 2

Pledge

In furtherance and as confirmation of the security interest granted by the
Pledgors to the Lender (for its own benefit and the benefit of the other Secured
Parties) under the Loan Agreement, and as further security for the prompt
payment or performance, as the case may be, of all Obligations, each of the
Pledgors hereby ratifies such security interest and grants to the Lender (for
its own benefit and the benefit of the other Secured Parties) a continuing
security interest in and Lien upon all of the present and future right, title
and interest of such Pledgor in and to the following property, and each item
thereof, whether now owned or existing or hereafter acquired or arising,
together with all products, proceeds, substitutions, and accessions of or to any
of the following property:

2.1 all shares of capital stock, limited liability company membership interests
and other Equity Interests owned by such Pledgor, including in each entity
designated as an “Issuer” on Schedule III hereto, and any shares of capital
stock, limited liability company membership interests or other Equity Interests
obtained in the future by such Pledgor, and the stock certificates or other
security certificates (as defined in the UCC) representing all such shares,
membership interests or other Equity Interests (the “Pledged Securities”);

2.2 all other Investment Property that may be delivered to, and held by, the
Lender pursuant to the terms hereof;

2.3 all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed or distributable, in respect of,
or in exchange for, the Pledged Securities and other Investment Property
referred to in clauses 2.1 and 2.2 above;

2.4 subject to Section 6, all rights and privileges of such Pledgor with respect
to the Pledged Securities and other Investment Property referred to in
clauses 2.1, 2.2, and 2.3 above; and

2.5 all proceeds of any of the foregoing (the items referred to in clauses 2.1
through 2.5 being collectively referred to as the “Pledged Collateral”);

provided, that in no event shall the Pledged Collateral include more than 65% of
the voting stock of any Foreign Subsidiary.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Lender, its successors and assigns, for its own benefit and the benefit
of the other Secured Parties, until Full Payment of the Obligations; subject,
however, to the terms, covenants and conditions hereinafter set forth.

 

-3-



--------------------------------------------------------------------------------

Upon delivery to the Lender pursuant to Section 3 of this Agreement, (a) all
stock certificates or other securities now or hereafter included in the Pledged
Securities shall be accompanied by stock powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Lender and by such other
instruments and documents as the Lender may reasonably request, and (b) all
other Investment Property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Lender may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Securities theretofore and then being pledged hereunder,
which schedule shall be attached hereto as Schedule III and made a part hereof.
Each schedule so delivered shall supersede any prior schedules so delivered.

SECTION 3

Delivery of the Pledged Collateral

3.1 On or before the Closing Date, each Pledgor shall deliver or cause to be
delivered to the Lender any and all Pledged Securities, any and all Investment
Property, and any and all original certificates or other instruments or
documents representing the Pledged Collateral.

3.2 After the Closing Date, promptly upon any Pledgor’s acquiring any Pledged
Securities, and any original certificates or other instruments or documents
representing such Pledged Securities, such Pledgor shall deliver or cause to be
delivered to the Lender such Pledged Securities.

3.3 Each Pledgor hereby irrevocably authorizes the Lender, at any time and from
time to time, to file in any appropriate filing office, wherever located, any
financing statement describing the Pledged Collateral that contains any
information required by the UCC of the applicable jurisdiction for the
sufficiency or filing office acceptance of any financing statement. Each Pledgor
also authorizes the Lender to take any and all actions required by any
applicable law to perfect and protect the security interest granted hereunder.
Each Pledgor shall provide the Lender with any information the Lender shall
reasonably request in connection with any of the foregoing.

SECTION 4

Representations, Warranties and Covenants

Each Pledgor hereby represents, warrants and covenants, as to itself and the
Pledged Collateral pledged by it hereunder, to and with the Lender that:

4.1 the Pledged Securities represent that percentage of the issued and
outstanding shares of each class of the Equity Interests of the Issuer with
respect thereto as set forth on Schedule III;

 

-4-



--------------------------------------------------------------------------------

4.2 except for the security interest granted hereunder, and except as otherwise
permitted in the Loan Agreement and the other Loan Documents, such Pledgor
(i) is and will at all times continue to be the direct owner, beneficially and
of record, of the Pledged Securities indicated on Schedule III, (ii) holds the
Pledged Collateral free and clear of all Liens, other than Permitted Liens
having priority by operation of applicable law, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in, or other Lien on, the Pledged Collateral, other than pursuant
hereto and other than Permitted Liens having priority by operation of applicable
law, and (iv) other than as permitted in Section 6, will cause any and all
distributions in cash or in kind made on the Pledged Collateral to be forthwith
deposited with the Lender and pledged or assigned hereunder;

4.3 except in compliance with the Loan Agreement, such Pledgor will not consent
to or approve the issuance of (a) any additional shares of any class of Equity
Interests of any Issuer of the Pledged Securities, or the issuance of any Equity
Interests in any such Person, (b) any securities convertible voluntarily by the
holder thereof or automatically upon the occurrence or nonoccurrence of any
event or condition into, or exchangeable for, any such shares, membership
interests or other Equity Interests, or (c) any warrants, options, rights, or
other commitments entitling any person to purchase or otherwise acquire any such
shares, membership interests or other Equity Interests;

4.4 such Pledgor (i) has the power and authority to pledge the Pledged
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than
Permitted Liens having priority by operation of applicable law, however arising,
of all Persons whomsoever;

4.5 except for consents or approvals already obtained, no consent of any other
Person (including stockholders or creditors of such Pledgor), and no consent or
approval of any Governmental Authority or any securities exchange, was or is
necessary to the validity of the pledge effected hereby or to the disposition of
the Pledged Collateral upon an Event of Default in accordance with the terms of
this Agreement and the Loan Agreement;

4.6 by virtue of the execution and delivery by such Pledgor of this Agreement,
and the delivery by such Pledgor to the Lender, of the stock certificates or
other certificates or documents representing or evidencing the Pledged
Collateral in accordance with the terms of this Agreement, the Lender will
obtain a valid and perfected first Lien upon, and security interest in, the
Pledged Collateral as security for the payment and performance of the
Obligations;

4.7 all of the Pledged Securities set forth on Schedule III have been duly
authorized and validly issued and, to the extent applicable, are fully paid and
nonassessable; and

4.8 all information set forth herein relating to the Pledged Collateral on
Schedule III is accurate and complete in all material respects as of the date
hereof, and all other information set forth herein is accurate and complete in
all material respects.

 

-5-



--------------------------------------------------------------------------------

SECTION 5

Registration in Nominee Name; Copies of Notices

Upon the occurrence and during the continuance of an Event of Default, the
Lender, on its own behalf and on behalf of the other Secured Parties, shall have
the right (in its reasonable discretion) to hold the Pledged Securities in its
own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of each Pledgor, endorsed or assigned in blank or in favor of the Lender.
Each Pledgor will promptly give to the Lender copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor.

SECTION 6

Voting Rights; Dividends and Interest, Etc.

6.1 Unless and until an Event of Default has occurred and is continuing, each
Pledgor shall be entitled to exercise any and all voting and/or other consensual
rights and powers inuring to an owner of the Pledged Securities or any part
thereof to the extent, and only to the extent, that such rights are exercised
for any purpose consistent with, and not otherwise in violation of, the terms
and conditions of this Agreement, the Loan Agreement, the other Loan Documents
and applicable law; provided, however, that no Pledgor will be entitled to
exercise any such right if the result thereof could reasonably be expected to
materially and adversely affect the rights inuring to a holder of the Pledged
Securities or the rights and remedies of any of the Secured Parties under this
Agreement, the Loan Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

6.2 Upon the occurrence and during the continuance of an Event of Default, all
rights of each Pledgor to exercise the voting and consensual rights and powers
it is entitled to exercise pursuant to Section 6.1 shall cease, and all such
rights shall thereupon become vested in the Lender, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that the Lender shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived in writing by the Lender, each Pledgor will have the right to exercise
the voting and consensual rights and powers that it would otherwise be entitled
to exercise pursuant to the terms of Section 6.1.

6.3 From and after the date hereof, all rights of each Pledgor to dividends or
other cash distributions paid on the Pledged Collateral shall cease, and all
such rights shall thereupon become vested in the Lender, which shall have the
sole and exclusive right and authority to receive and retain such dividends or
other cash distributions. All dividends or other cash distributions received by
any Pledgor contrary to the provisions of this Section 6.3 shall be held in
trust for the benefit of the Lender, shall be segregated from other property or
funds of such Pledgor and shall be forthwith delivered to a Dominion Account
subject to a Deposit Account Control Agreement in accordance with the provisions
of the Loan Agreement in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Lender pursuant to the provisions of this Section 6.3 shall be applied in
accordance with the provisions of Section 8.

 

-6-



--------------------------------------------------------------------------------

6.4 All noncash dividends, and all dividends paid or payable in cash or
otherwise in connection with a partial or total liquidation or dissolution,
return of capital, capital surplus or paid-in surplus, and all other
distributions (other than dividends and distributions referred to in the
preceding sentence) made on or in respect of the Pledged Collateral, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
Issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
amalgamation, arrangement, consolidation, acquisition or other exchange of
assets to which such Issuer may be a party or otherwise, shall be and become
part of the Pledged Collateral, and, if received by any Pledgor, shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Lender and shall be forthwith delivered to the Lender, in the same form as so
received (with any necessary endorsement).

SECTION 7

Remedies upon Default

Upon the occurrence and during the continuance of an Event of Default, it is
agreed that the Lender shall have in any jurisdiction in which enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the UCC or other applicable law. The rights
and remedies of the Lender shall include, without limitation, the right to take
any or all of the following actions at the same or different times:

7.1 The Lender may sell or otherwise dispose of all or any part of the Pledged
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Lender
shall deem appropriate. Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor.

7.2 The Lender shall give the applicable Pledgor at least ten (10) days’ prior
written notice (unless the Pledged Collateral is perishable or threatens to
decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Lender shall give such Pledgor such advance notice as
may be practicable under the circumstances)), by authenticated record, of the
Lender’s intention to make any sale of the Pledged Collateral. Such notice,
(i) in the case of a public sale, shall state the date, time and place for such
sale, (ii) in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Pledged Collateral, or portion thereof, will first be
offered for sale at such board or exchange, and (iii) in the case of a private
sale, shall state the date after which any private sale or other disposition of
the Pledged Collateral shall be made. Each Pledgor agrees that such written
notice shall satisfy all requirements for notice to such Pledgor which are
imposed under the UCC with respect to the exercise of the Lender’s rights and

 

-7-



--------------------------------------------------------------------------------

remedies upon default. The Lender shall not be obligated to make any sale or
other disposition of any Pledged Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such Pledged
Collateral shall have been given. The Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.

7.3 Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Lender may fix and state in the notice
of such sale.

7.4 At any public (or, to the extent permitted by applicable law, private) sale
made pursuant to this Section 7, the Lender or any other Secured Party may bid
for or purchase, free (to the extent permitted by applicable law) from any right
of redemption, stay, valuation or appraisal on the part of any Pledgor, the
Pledged Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to the Lender or such
other Secured Party from any Pledgor on account of the Obligations as a credit
against the purchase price, and the Lender or such other Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Pledgor therefor.

7.5 For purposes hereof, a written agreement to purchase the Pledged Collateral
or any portion thereof shall be treated as a sale thereof. The Lender shall be
free to carry out such sale pursuant to such agreement and no Pledgor shall be
entitled to the return of the Pledged Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Lender shall have entered into
such an agreement all Events of Default shall have been remedied and there has
occurred a Full Payment of the Obligations.

7.6 As an alternative to exercising the power of sale herein conferred upon it,
the Lender may proceed by a suit or suits at law or in equity to foreclose upon
the Pledged Collateral and to sell the Pledged Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

7.7 Each Pledgor recognizes that (a) the Lender may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, 15 U.S.C. §77 (as amended
and in effect, the “Securities Act”) or the Securities laws of various states
(the “Blue Sky Laws”), but may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Pledged Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, (b) that
private sales so made may be at prices and upon other terms less favorable to
the seller than if the Pledged Collateral were sold at public sales, (c) that
neither the Lender nor any other Secured Party has any obligation to delay sale
of any of the Pledged Collateral for the period of time necessary to permit the
Pledged Collateral to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.

 

-8-



--------------------------------------------------------------------------------

7.8 To the extent permitted by applicable law, each Pledgor hereby waives all
rights of redemption, stay, valuation and appraisal which such Pledgor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. In dealing with or disposing of the Pledged
Collateral or any part thereof, neither the Lender nor any other Secured Party
shall be required to give priority or preference to any item of Pledged
Collateral or otherwise to marshal assets or to take possession or sell any
Pledged Collateral with judicial process.

SECTION 8

Application of Proceeds of Sale

After the occurrence and during the continuance of an Event of Default and
acceleration of the Obligations, the Lender shall apply the proceeds of any
collection or sale of the Pledged Collateral, as well as any Pledged Collateral
consisting of cash, to the Obligations at such times and in such manner as the
Lender may determine in its sole discretion.

Upon any sale or other disposition of the Pledged Collateral by the Lender
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Lender or of the officer
making the sale or other disposition shall be a sufficient discharge to the
purchaser or purchasers of the Pledged Collateral so sold or otherwise disposed
of and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Lender or such
officer or be answerable in any way for the misapplication thereof.

SECTION 9

Registration, Etc.

If the Lender reasonably determines that it is necessary to sell any of the
Pledged Securities at a public sale, each Pledgor agrees that, upon the
occurrence and during the continuance of an Event of Default hereunder, such
Pledgor will, at any time and from time to time, upon the written request of the
Lender, use commercially reasonable efforts to take or to cause the issuer of
such Pledged Securities to take such action and prepare, distribute and/or file
such documents, as are required or advisable in the reasonable opinion of
counsel for the Lender to permit the public sale of such Pledged Securities.
Without limiting or duplicating any of its other indemnification obligations
under the Loan Agreement or the other Loan Documents, each Pledgor agrees to
indemnify, defend and hold harmless the Lender, each other Secured Party, any
underwriter, and their respective officers, directors, Affiliates and
controlling Persons from and against all loss, liability, expenses, costs of
counsel (including the reasonable fees and expenses of legal counsel to the
Lender), and claims (including the reasonable costs of investigation) that any
of them may incur insofar as such loss, liability, expense or claim arises

 

-9-



--------------------------------------------------------------------------------

out of, or is based upon, any alleged untrue statement of a material fact
contained in any prospectus (or any amendment or supplement thereto) or in any
notification or offering circular, or arises out of or is based upon any alleged
omission to state a material fact required to be stated therein or necessary to
make the statements in any thereof not misleading, except insofar as the same
may have been caused by any untrue statement or omission based upon information
furnished in writing to such Pledgor or the issuer of such Pledged Securities by
the Lender or any other Secured Party expressly for use therein. Each Pledgor
further agrees, upon such written request referred to above, to use commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Securities to qualify, file or register, any of the Pledged Securities
under the Securities Act, Blue Sky Laws or other securities laws of such states
as may be requested by the Lender and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations. Each Pledgor will
bear all costs and expenses of carrying out its obligations under this
Section 9. Each Pledgor acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of this Section 9 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this Section 9 may be specifically enforced.

SECTION 10

Further Assurances

Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further documents, financing statements,
agreements and instruments and take all such further actions as the Lender may
from time to time reasonably request to better assure, preserve, protect and
perfect the security interest in the Pledged Collateral granted pursuant to this
Agreement and the rights and remedies created hereby or the validity or priority
of such security interest, including the payment of any fees and taxes required
in connection with the execution and delivery of this Agreement, the granting of
the security interest and the filing of any financing statements or other
documents in connection herewith or therewith.

SECTION 11

Intent

This Agreement is being executed and delivered by each Pledgor for the purpose
of confirming the grant of the security interest of the Lender in the Pledged
Collateral. It is intended that the security interest granted pursuant to this
Agreement is granted as a supplement to, and not in limitation of, the security
interest granted to the Lender, for its own benefit and the benefit of the other
Secured Parties, under the Loan Agreement. All provisions of the Loan Agreement
(including, without limitation, the rights, remedies, powers, privileges and
discretions of the Lender thereunder) shall apply to the Pledged Collateral. In
the event of a conflict between this Agreement and the Loan Agreement, the terms
of this Agreement shall control with respect to the Pledged Collateral and the
terms of the Loan Agreement shall control with respect to all other Collateral.

 

-10-



--------------------------------------------------------------------------------

SECTION 12

Termination; Release of Pledged Collateral

12.1 Any Lien upon any Pledged Collateral will be released automatically if the
Pledged Collateral constitutes property being sold, transferred or disposed of
in disposition permitted pursuant to Section 9.2.6 of the Loan Agreement upon
receipt by the Lender of the Net Proceeds thereof to the extent required by the
Loan Agreement. Upon at least two (2) Business Days prior written request by the
applicable Pledgor, the Lender shall execute such documents as may be necessary
to evidence the release of the Liens upon any Pledged Collateral described in
this Section 12.1; provided, however, that (i) the Lender shall not be required
to execute any such document on terms which, in its reasonable opinion, would,
under applicable law, expose the Lender to liability or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of any Pledgor in respect of) all interests retained by any Pledgor,
including, without limitation, the Net Proceeds of any sale, all of which shall
continue to constitute part of the Pledged Collateral.

12.2 Except for those provisions which expressly survive the termination
thereof, and subject to Section 4.5 of the Loan Agreement, this Agreement and
the security interest granted herein shall terminate when there has occurred a
Full Payment of the Obligations, at which time the Lender shall return all
Pledged Collateral to the Pledgors and execute and deliver to the Pledgors, at
the Pledgors’ expense, all UCC termination statements, releases and similar
documents that the Pledgors shall reasonably request to evidence such
termination; provided, however, that (i) the Lender shall not be required to
execute any such document on terms which, in its reasonable opinion, would,
under applicable law, expose the Lender to liability or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) the Loan Agreement, this Agreement, and the security interest granted
herein shall be reinstated if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of any Pledgor. Any execution and delivery of
termination statements, releases or other documents pursuant to this
Section 12.2 shall be without recourse to, or warranty by, the Lender or any
other Secured Party.

SECTION 13

Governing Law

THIS AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

 

-11-



--------------------------------------------------------------------------------

SECTION 14

Counterparts; Execution

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Agreement shall become effective when the Lender has received
counterparts bearing the signatures of all parties hereto. Delivery of a
signature page of this Agreement by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement. Any
electronic signature, contract formation on an electronic platform and
electronic record-keeping shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

[SIGNATURE PAGES FOLLOW]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GRANTORS:     REVOLUTION LIGHTING     TECHNOLOGIES, INC.     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President, CFO, Secretary and Treasurer

    LUMIFICIENT CORPORATION     By:  

/s/ Carey Burkett

    Name:  

Carey Burkett

    Title:  

President

    LIGHTING INTEGRATION     TECHNOLOGIES, LLC     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President

    SEESMART TECHNOLOGIES, LLC     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President

    RELUME TECHNOLOGIES, INC.     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President, Secretary and Treasurer

    TRI-STATE LED DE, LLC     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

VALUE LIGHTING, LLC By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President

SEESMART, INC. By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President and Secretary

SENTINEL SYSTEM, LLC By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President, Secretary and Treasurer

VALUE LIGHTING OF HOUSTON, LLC   By: Value Lighting, LLC   Its Sole Member By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President

ENVIROLIGHT LED, LLC   By: Seesmart, Inc.,   Its Sole Member By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President and Secretary

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Cynthia Stannard

    Name:  

Cynthia Stannard

    Title:  

Senior Vice President

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Borrowers other than the Borrower Agent

LUMIFICIENT CORPORATION

LIGHTING INTEGRATION TECHNOLOGIES, LLC

SEESMART TECHNOLOGIES, LLC

RELUME TECHNOLOGIES, INC.

TRI-STATE LED DE, LLC

VALUE LIGHTING, LLC



--------------------------------------------------------------------------------

SCHEDULE II

Guarantors

SEESMART, INC.

SENTINEL SYSTEM, LLC

VALUE LIGHTING OF HOUSTON, LLC

ENVIROLIGHT LED, LLC



--------------------------------------------------------------------------------

SCHEDULE III

Equity Interests

None of the Issuers has any authorized, issued or outstanding shares of its
Equity Interests or other Equity Interests of any class or any commitments to
issue any shares of its capital stock or other Equity Interests of any class or
any securities convertible into or exchangeable for any shares of its Equity
Interests of any class except as otherwise stated in this Schedule I.

 

Issuer

  

Record

Owner

  

Class of

Equity

Interests

   Number of
Equity
Interests
held by
Record
Owner     Number of
Issued and
Outstanding
Equity Interests     Percentage of
Equity
Interests held
by Record
Owner
(Rounded to
Nearest 1%)  

Lumificient Corporation

   Revolution Lighting Technologies, Inc.    Common Stock      1,248,440       
1,248,440        100 % 

Seesmart Technologies, LLC

   Revolution Lighting Technologies, Inc.    Membership Interests      100 %   
  100 %      100 % 

Lighting Integration Technologies, LLC

   Revolution Lighting Technologies, Inc.    Membership Interests      100 %   
  100 %      100 % 

Seesmart, Inc.

   Seesmart Technologies, LLC    Common Stock      8,703,587        8,703,587   
    100 % 

Envirolight LED, LLC

   Seesmart, Inc.    Units      7,000,000        7,000,000        100 % 

Relume Technologies, Inc.

   Revolution Lighting Technologies, Inc.    Common Stock      10,745,010       
10,745,010        100 %1 

Relume Technologies, Inc.

   Revolution Lighting Technologies, Inc.    Class B Preferred Stock     
2,888,052        2,888,052        100 % 

 

1  Excluding options.



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Class of

Equity

Interests

   Number of
Equity
Interests
held by
Record
Owner     Number of
Issued and
Outstanding
Equity Interests     Percentage of
Equity
Interests held
by Record
Owner
(Rounded to
Nearest 1%)  

Relume Technologies, Inc.

   Revolution Lighting Technologies, Inc.    Class C Convertible Preferred Stock
     8,097,065        8,097,065        100 % 

Relume Technologies, Inc.

   Revolution Lighting Technologies, Inc.    Class D Convertible Preferred Stock
     34,677,116        34,677,116        100 % 

Sentinel System, LLC

   Relume Technologies, Inc.    Units      100        100        100 % 

Tri-State LED DE, LLC

   Revolution Lighting Technologies, Inc.    Units      1,000        1,000     
  100 % 

Value Lighting, LLC

   Revolution Lighting Technologies, Inc.    Membership Interests      100 %   
  100 %      100 % 

Value Lighting of Houston, LLC

   Value Lighting, LLC    Membership Interests      100 %      100 %      100 % 